Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 1/28/21, is a CON of 15791375, filed on 10/23/17. 15791375 is a CON of 14635797, filed on 3/2/15. 14635797 claims priority from provisional appl. 61952725, filed on 3/13/14.

Status of Claims and Response to Restriction
Claims 1-15 are pending as of the reply filed on 10/18/22. Applicant’s election without traverse of the species ibogaine in the reply filed on 10/18/22 is acknowledged. The elected species is encompassed by claims 1-15. The species election is made final. 
Claims 1-15 were examined with respect to ibogaine, and are rejected. 


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotsof, USP 4857523, patented 8/15/1989, cited in an IDS.
The claims are drawn to a method for treating alcohol dependence in a human patient suffering therefrom; and a method for attenuating withdrawal symptoms in a human patient susceptible to such symptoms due to alcohol dependence, comprising administering to a patient ibogaine or a pharmaceutical salts thereof that provides an average serum concentration of about 50 ng/mL-400 ng/mL, said concentration being sufficient to attenuate said symptoms while maintaining a QT interval of less than about 500 ms during treatment.
Lotsof discloses administration of ibogaine or ibogaine HCl, or other non-toxic salts of ibogaine to a subject who is dependent on alcohol, to diminish the physiological and psychological aspects (e.g., symptoms) of the alcohol dependency disorder (title & abstract; col. 1, lines 5-10; col. 2, line 65-col. 3, line 4). Lotsof discloses oral administration of ibogaine at a dose of 4 mg/kg in a single day as a single dose (col. 3, lines 31-34); this dose is included within the ranges recited by instant claims 3 and 11. Lotsof discloses ibogaine treatment leaves the alcohol abuse user with no noticeable signs or physical or psychological withdrawal (col. 3, lines 35-44). 
Lotsof discloses administration of ibogaine to a subject who has an alcohol abuse/dependency disorder, who is experiencing physiological and psychological symptoms of this disorder, at a dose that is included within the ranges recited by instant claims 3 and 11. Thus, it would have been expected that the dose of 4 mg/kg per day as disclosed by Lotsof would have provided the same results as recited by instant claims 1 and 8, i.e., provided an average serum concentration between about 50 ng/mL-400 ng/mL, and maintained a QT interval of less than about 500 ms during treatment; and sufficient to maintain a QT interval of less than about 470 ms or less than about 450 ms as recited by instant claims 5 and 12, as Lotsof discloses administration of the same drug, to the same patient population, at a dose that is recited by the claims. See MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Lotsof therefore anticipates the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotsof, USP 4857523, patented 8/15/1989, as applied to claims 1-5, 8, and 10-12 as discussed previously, in view of Koenig et. al., Toxicology & Applied Pharmacology, vol. 273, pp. 259-268, publ. 5/22/2013, cited in an IDS, and Jayasinghe, Australian Prescriber, vol. 25(3), pp. 63-65, publ. 2002.
The claims are drawn to a method for treating alcohol dependence in a human patient suffering therefrom, comprising administering to the patient a dosage of ibogaine that provides an average serum concentration between about 50 ng/mL to about 500 ng/mL while maintaining a QT interval of less than 500 ms during treatment, further selecting an addicted patient who is prescreened to evaluate tolerance for QT interval prolongation; and a method for attenuating withdrawal symptoms in a human patient susceptible to symptoms due to alcohol dependence, wherein the withdrawal symptoms are due to acute withdrawal.
Lotsof discloses as discussed previously. Additionally, Lotsof teaches the ibogaine treatment for all of the symptoms experienced by those with alcohol dependence or abuse syndrome (col. 3, lines 26-34). Lotsof further teaches ibogaine treatment leaves the subject with no noticeable signs of physical or psychological withdrawal (col. 3, lines 35-44), and provides an example wherein a human subject who was consuming an average of 3 L vodka/week and 3-5 bottles of wine/week (e.g., severe dependence on alcohol) experienced a 60% reduction in alcohol consumption while treated with ibogaine (col. 6, Ex. 5, lines 4-23). As such, it would have been prima facie obvious to have treated a subject having acute withdrawal symptoms as recited by instant claim 9 comprising administering ibogaine in a dose taught by Lotsof, and have had a reasonable expectation of success. 
Lotsof doesn’t teach or suggest selecting an addicted patient who is prescreened to evaluate tolerance for QT interval prolongation.
Koenig teaches ibogaine has promising anti-addictive properties, reduces alcohol self-administration, and is used to treat drug addicts, however, studies have suggested this drug may have the potential to induce cardiac arrhythmias and QT interval prolongation (title & abstract; p. 259, first para of Intro-p. 260, left col., top para). 
Jayasinghe teaches many commonly prescribed drugs have the potential to prolong the QT interval, which can lead to life threatening polymorphic ventricular tachycardia (p. 63, see synopsis & intro para). Jayasinghe further teaches the QT interval depends on heart rate, age and gender, with an upper limit of 430 ms acceptable for men, and an upper limit of 450 ms acceptable for women (p. 63, left col., beginning with para under QT and QTc interval-right col., top para). Jayasinghe teaches while long QT syndrome can be congenital, drug intake is by far the most common cause for acquired long QT syndrome, and women are more susceptible to developing prolongation of the QT interval compared to men (p. 63, right col, lower para-p. 64, left col., top para). Jayasinghe teaches it is important, before prescribing a drug known to potentially prolong the QT interval, to obtain a detailed family history of syncope, sudden death, or congenital deafness from the patient (p. 64, left col., last para-right col., top 2 lines under Table 2). 
It would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claims to have practiced the method of Lotsof, and have further selected an addicted patient who is prescreened to evaluate tolerance for QT interval prolongation prior to administration of ibogaine for treating alcohol dependence and alcohol withdrawal symptoms, in consideration of Koenig and Jayasinghe. Koenig teaches ibogaine, while having anti-addictive properties, has the potential to prolong the QT interval. Jayasinghe teaches many prescription drugs have the potential to prolong the QT interval, and that patients should be screened for family history prior to providing a drug that has the potential to cause this effect. Jayasinghe further teaches the acceptable upper limits of QT interval as 430 ms for men, and 450 ms for women. Thus, given the teachings of Koenig, it would have been prima facie obvious to a person of ordinary skill in the art to have practiced the method taught by Lotsof, and have additionally prescreened a human patient for QT interval prolongation, including screening a patient that will not have a QT interval longer than an upper limit of 430 ms or less for male patients, or an upper limit of about 450 ms or less for female patients due to ibogaine treatment, which are included within the values recited by instant claim 7, and have had a reasonable expectation of success. 

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotsof, USP 5152994, patented 10/6/1992, cited in an IDS, in view of Mačiulaitis et. al., Human & Exp. Toxicology, vol. 27, pp. 181-194, publ. 2008.
The claims are drawn to a method to prevent relapse of alcohol abuse in a patient treated to ameliorate said abuse comprising periodically administering to the patient a maintenance dosage of ibogaine, or a pharmaceutical salt thereof, wherein the patient is no longer physically dependent on alcohol.
Lotsof teaches administration of ibogaine or a non-toxic salt thereof to treat a poly-drug addict, to interrupt the physiological and psychological aspects of poly-drug dependency to drugs including heroin, cocaine, alcohol, nicotine, caffeine, methadone, or amphetamine (title & abstract). Lotsof teaches the administration of a single treatment, or a series of treatments that are effective for 18 months or longer, wherein treatment consists of oral or rectal administration of ibogaine or a salt thereof at a dose from 1 mg/kg-60 mg/kg (abstract; col. 3, lines 50-58). Lotsof teaches ibogaine administration to interrupt the use of drugs, including alcohol use, for 18 months or longer, and that the therapy removes the patient’s craving for poly-drug use, wherein ibogaine is delivered as a single or series of treatments (col. 4, lines 17-34). 
Lotsof doesn’t explicitly teach prevention of relapse of alcohol abuse.
Mačiulaitis teaches ibogaine has been known for its anti-addictive properties (abstract; p. 182, left col., para before Chemistry section). Mačiulaitis further teaches other studies had reported cessation of drug use for up to more than a year after ibogaine treatment (p. 190, see Fig. 3), and that even a single dose of ibogaine was reported to allow patients to maintain abstinence months following detoxification (p. 190, right col., next to last para). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have prevented relapse of alcohol abuse in a patient treated to ameliorate said abuse comprising periodically administering to the patient a maintenance dosage of ibogaine, or a pharmaceutical salt thereof, wherein the patient is no longer physically dependent on alcohol, in consideration of the teachings of Lotsof and Mačiulaitis. Lotsof teaches administration of ibogaine for the effective treatment of poly-drug dependency, including alcohol dependency, at a dose from 1 mg/kg to 60 mg/kg, including a single dose treatment or a series of doses over time. Lotsof further teaches ibogaine to remove the patient’s craving for drugs, and to interrupt the use of drugs for 18 months or longer, while Mačiulaitis further teaches even a single dose of ibogaine was reported to allow patients to maintain abstinence months following detoxification. As ibogaine is taught to allow for abstinence of drug use months after detoxification, it would have been prima facie obvious to have administered ibogaine periodically to prevent relapse of alcohol dependency in a subject, wherein the subject is no longer physically dependent on alcohol, and have had a reasonable expectation of success. Regarding the recitation in claim 13 of “a maintenance dosage of ibogaine”, in the absence of a specific amount or concentration range that meets this limitation, the therapeutic dose range taught by Lotsof from 1 mg/kg to 60 mg/kg is considered to include a maintenance dose of ibogaine. 
Regarding the recitation of claim 14, “wherein the maintenance dosage is less than about 70% of a therapeutic dose, and further wherein the prolongation of the QT interval is no greater than about 30 ms”; and the recitation of claim 15, “wherein the dosage is less than about 70% of the therapeutic dose, and further wherein the prolongation of the QT interval is no greater than about 20 ms”, in the absence of a specific amount or concentration range that meets these limitations, the therapeutic dose range taught by Lotsof from 1 mg/kg to 60 mg/kg is considered to include the maintenance dosages recited in claims 14-15. Furthermore, it would have been prima facie obvious, by administering the same drug to the same patient population, a maintenance dosage of ibogaine, the effects of treatment would have been the same as recited by claims 14-15, “wherein the prolongation of the QT interval is no greater than about 30 ms”, and “wherein the prolongation of the QT interval is no greater than about 20 ms”, in the absence of evidence to the contrary. 

Information Disclosure Statements
The IDS filed on 10/21/21 and 9/29/22 have been considered. 


Conclusion
Claims 1-15 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627